U5V/¥
                                ELECTRONIC RECORD




COA#       07-13-00387-CR                        OFFENSE:       21.1


           Harold Rosales v. The State of
STYLE:     Texas                                 COUNTY:        Denton

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   211th District Court


DATE: 07/28/2014                  Publish: NO    TCCASE#:       F-2011-2605-C




                        IN THE COURT OF CRIMINAL APPEALS l/^3~/^f
STYLE:   Harold Rosales v. The State of Texas        CCA #:

          PRO SE                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         Refused                                     JUDGE:

DATE:      IX,Mm W                                   SIGNED:                           PC:_

JUDGE:      ^L     'jUMS*^                           PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD